 



EXHIBIT 10.1
[COMPANY LETTERHEAD]
                    , 2007
                                                            
                                                            
                                                            
     Dear                                         :
     Reference is made to that certain Change of Control Benefits Agreement (the
“Change of Control Agreement”), dated as of                     , by and between
you and SanDisk Corporation, a Delaware corporation (the “Company”). This letter
sets forth our agreement to further amend the Change of Control Agreement as
described below.
     Section 5.01(b) of the Change of Control Agreement is hereby amended and
restated, effective immediately, to read in its entirety as follows:
     “(b) Any stock options or other stock awards (which term includes without
limitation stock appreciation rights, restricted stock, performance shares, and
restricted stock units, whether payable in cash or stock for purposes of this
Agreement) granted to the Executive by the Company that are outstanding
immediately prior to but have not vested as of the date of the Change of Control
Termination shall become 100% vested as of the date of the Change of Control
Termination and any option or similar award may be exercised by the Executive
for one (1) year (notwithstanding any term of the option providing for exercise
within a shorter period after termination) following the Date of Termination
(subject to the maximum term of the option (generally ten years from the date of
grant of the option) and further subject to any right that the Company may have
to terminate the options in connection with the Change of Control).”
     This letter agreement, the Change of Control Agreement, and the letter
agreement with you dated [                    , 2005] which previously amended
the Change of Control Agreement, together, constitute the entire agreement
between the Company and you concerning the subject matter of the Change of
Control Agreement. Such documents, together, supersede all other agreements,
whether written or oral, with respect to such subject matter. Such documents,
together, constitute an integrated agreement.
     Please acknowledge your agreement with the foregoing by signing the
enclosed copy of this letter agreement where indicated below and returning the
executed copy to the Company.

              Sincerely,
 
            SanDisk Corporation     a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Its:    
 
       

          Acknowledged and Agreed:     [Name]    
 
       
By:
       
 
 
 
[Name]    

 